332 F.2d 790
UNITED STATES of Americav.Randolph COOPER, Appellant.
No. 14533.
United States Court of Appeals Third Circuit.
Argued Jan. 7, 1964.Decided May 26, 1964.

Robert C. O'Hora, Wilmington, Del.  (John P. Daley, Wilmington, Del., on the brief), for appellant.
Alexander Greenfeld, U. S. Atty., Wilmington, Del., for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This appellant has been convicted of two offenses; willfully failing to purchase a wagering tax stamp for a period during which he engaged in the receiving of wagers, and willfully failing to file a required information return.  On each count he contends that there was no proper proof of willfulness or bad purpose.  We are satisfied, however, that the evidence relevant to each charge sufficed to take these questions to the jury.  The appellant also challenges the evidence concerning his relationship to the gambling enterprise in question.  However, there was evidence, which the jury was entitled to believe, that the appellant personally accepted wagers.  We find no deficiency in this regard.


2
Finally, the appellant contends that it was prejudicial to permit jurors to sit in this case who had recently been jurors in other cases involving similar charges against other alleged gamblers.  It appears, however, that these other cases did not concern transactions or parties involved in this case.  It is also noteworthy, though not controlling in itself, that at least one of those recent trials had resulted in an acquittal.  We think the record shows no such likelihood that the jurors in question either were biased or had prior knowledge of circumstances relevant to the appellant's case as would make it mandatory either to excuse any juror or to continue this case until a new panel should be summoned.


3
It is our conclusion that the record discloses no reversible error.  Accordingly, the judgment will be affirmed.